DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	Applicant’s Claims filed on September 15, 2022 is respectfully acknowledged. Claims 1-7, 10-17 and 20-23 are pending for examination.

Response to Arguments
3. 	Applicant’s arguments, see REMARKS, filed September 15, 2022, regarding Panda Will not disclosing the claimed determining of the speed of the continuous motion input as required in claims 1, 11, 21, and 22, have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for this matter specifically challenged in the argument.
	Applicant states that Panda Will has not addressed the limitation of “actuate a steering component of the vehicle based on the steering input while the continuous motion input remains above the threshold”. However, upon further review, the claim language recites “the speed of the motion input is, and remains, above a threshold, or the speed of the motion input is nonzero but is below the threshold for less than a predetermined time”. Therefore, the Office’s position is that the claim only requires one of the conditions on the speed of the motion input to be met. 
	Applicant states that the Office Action has not provided any evidence that to prevent Panda Will’s vehicle from turning over and crashing, Panda Will necessarily would have had to implement detecting that “the continuous motion input is nonzero but is below the threshold for less than the predetermined time,” nor has the Office Action explained how such detection would have prevented Panda Will’s vehicle from turning over and crashing. In response, the Office retracts its statement on inherency, but maintains that Panda Will overcomes this limitation by displaying that the design RC car in the video performs a turning motion based on the touching/tracing of the virtual steering wheel on the screen of the yellow smart phone — 0:24; the video shows, at the 0:35- 0:37 mark, the design RC car in the video turning right in the downward direction on the screen to the eyes of the viewer observing the display while providing a motion input of the thumb of the operator moving to the right on the touch screen of the yellow smartphone. 
	
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. 	Claim(s) 1, 3, 7, 10, 11, 13, 17 and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panda Will (Super Cool WiFi Roadster RC Car - iOS & Android Controlled- PandaWill.com - YouTube) in view of Li et al. (US 10,053,110 B2).

	Regarding claims 1 and 11, Panda Will discloses a method and system, comprising a computer including a processor and a memory (i.e. the smart phone shown in the video inherently includes a processor and memory in order to store and display the features of the smartphone app), the memory storing instruction executable by the processor to:
	in response to detecting a continuous motion input in a first region of a touchscreen of a portable device in communication with a vehicle (i.e. the design RC car in the video inherently includes a communication system that detects the forward/reverse motion inputs provided by the operator in the video touching the virtual slider left of the virtual wheel on the screen of the yellow smart phone), detect a steering input from a second region of the touchscreen (i.e. the design RC car in the video inherently includes a computer with a communication system that detects the steering inputs provided
by the operator in the video touching the virtual wheel on the screen of the yellow smart phone - 0:18; Panda Will 1), wherein the continuous motion input is an input of a line that has a distance increasing with time (i.e. the video shows the left thumb moving the red circular icon up and down in a linear fashion — 0:24-0:26; Panda Will 2), and the speed of the continuous motion input is, and remains, above a threshold, or the speed of the continuous motion input is nonzero but is below the threshold for less than a predetermined time (the video shows, at the 0:35-0:37 mark, the design RC car in the video turning right in the downward direction on the screen to the eyes of the viewer observing the display while providing a motion input of the thumb of the operator moving to the right on the touch screen of the yellow smartphone. - Panda Will 2; 0:35 — 0:37); and actuating a steering component of the vehicle based on the steering input while the continuous motion input remains above the threshold, or the speed of the continuous motion input is nonzero but is below the threshold for less than the predetermined time (i.e. the video shows the design RC car in the video perform a turning motion based on the touching/tracing of the virtual steering wheel on the screen of the yellow smart phone — 0:24; the video shows, at the 0:35- 0:37 mark, the design RC car in the video turning right in the downward direction on the screen to the eyes of the viewer observing the display while providing a motion input of the thumb of the operator moving to the right on the touch screen of the yellow smartphone - Panda Will 2; 0:35 — 0:37).
	Panda Will does not disclose the memory storing instruction executable by the processor to:
		determine a speed of the continuous motion input.
	However, Li et al. discloses that driver command controller 102 may determine a swiping speed (Col. 4, lines 50, 51).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Panda Will to include the features of Li et al. in order to provide a way of allowing a driver to input minor alterations to the predefined path using an input device.

	Regarding claims 3 and 13, Panda Will further discloses the method and system of claims 1 and 11, wherein the instructions further include instructions to actuate a propulsion component of the vehicle based on detecting a selection of an icon in the second region and detecting the continuous
motion input in the first region (i.e. the video shows the design RC car in the video moving in a forward and reverse motion based on the input command of the person performing a motion with his/her left thumb on the virtual slider to the left of the virtual steering wheel of the smart phone display — 0:30- 51; Panda Will 3).

	Regarding claims 7 and 17, neither Panda Will nor Li et al.et al. discloses the method and system of claims 1 and 11, wherein the instructions further include instructions to, upon detecting a selection of an icon in the second region, detect the continuous motion input in the first region.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Panda Will to include wherein the instructions further include instructions to, upon detecting a selection of an icon in the second region, detect the continuous motion input in the first region, since the system of YOURCAR is shown to facilitate smooth operation between the inputs on the screen of the smart vehicle in order to effectively control the vehicle without the need to be inside of the vehicle.

	Regarding claims 10 and 20, Panda Will further discloses the method and system of claims 1 and 11, wherein the steering input includes a steering direction and a steering angle (the video shows the operator using his/her right thumb to command a steering direction and steering angle on the blue virtual button under the virtual steering wheel of the smart phone — 0:40-0:50; Panda Will 3).

	Regarding claims 21 and 22, neither Panda Will nor Li et al. disclose the method and system of claims 1 and 11, wherein the instructions further include instructions to, upon detecting a discontinuous motion input in the first region by determining that the speed of the continuous motion input is below the threshold for more than the predetermined time, prevent actuation of the steering component based on the steering input.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Panda Will in view of Li et al. to include wherein the instructions further include instructions to, upon detecting a discontinuous motion input in the first region by determining that the speed of the continuous motion input is below the threshold for more than the predetermined time, prevent actuation of the steering component based on the steering input, since the system of Li et al. facilitates the determination of the swipe speed in the display for allowing user input. 

	Regarding claim 23, Panda Will does not disclose the system of claim 11, wherein a vehicle computer controls a vehicle speed based at least in part on the speed of the continuous motion input.
	However, Li et al. discloses that a change in a vehicle speed is a function of the speed of the swiping movement [Claim 10].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Panda Will to include the features of Li et al. in order to provide a way of allowing a driver to input minor alterations to the predefined path using an input device.

7. 	Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panda Will (Super Cool WiFi Roadster RC Car - iOS & Android Controlled- PandaWill.com - YouTube) in view of Li et al. (US 10,053,110 B2) as applied to claims 1, 3, 7, 10, 11, 13, 17 and 20-23 above, and further in view of Montes (US 9,410,613 B2).

	Regarding claims 2 and 12, neither Panda Will nor Li et al. disclose the method and system of claims 1 and 11, wherein the instructions further include instructions to, upon detecting the vehicle is stopped, display at least one of a gear selector and a speed selector in the second region.
	However, Montes discloses that gear selector 12 may be configured to appear on the touch screen 20 when the vehicle comes to a complete stop (Col. 4, lines 25-27).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Panda Will to include the touchscreen features of Montes to the benefit of reducing space and weight of the vehicle, by having less mechanical parts.

8. 	Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panda Will (Super Cool WiFi Roadster RC Car - iOS & Android Controlled- PandaWill.com - YouTube) in view of Li et al. (US 10,053,110 B2) as applied to claims 1, 3, 7, 10, 11, 13, 17 and 20-23 above, and further in view of Mobile Geeks (Park your Audi A& with your phone while standing on the street - YouTube).

	Regarding claims 4 and 14, neither Panda Will nor Li et al. disclose the method and system of claims 3 and 13, wherein the instructions further include instructions to actuate a brake component of the vehicle based on at least one of detecting a discontinuous motion input in the first region and detecting deselection of the icon in the second region.
	However, Mobile Geeks discloses a video of an Audi 8 performing a braking/stopping action when the woman in the video deselects the icon in the second region by releasing her finger from the black icon at the bottom of the screen of the smart phone (1:09 — 1:18). The Audi 8 inherently detects the input command from the woman operating the smart phone in order to propel backwards and stop.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Panda Will to include the features of Mobile Geeks in order to provide stopping/braking control of the vehicle from outside of the vehicle.

9. 	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panda Will (Super Cool WiFi Roadster RC Car - iOS & Android Controlled- PandaWill.com - YouTube) in view of Li et al. (US 10,053,110 B2) as applied to claims 1, 3, 7, 10, 11, 13, 17 and 20-23 above, and further in view of Hafner et al. (US 9,676,377 B2).

	Regarding claims 5 and 15, neither Panda Will nor Li et al. disclose the method and system of claims 3 and 13, wherein the instructions further include instructions to operate the vehicle at a vehicle speed below an upper speed limit.
	However, Hafner et al. discloses a controller 204 is described that may be incorporated into an embodiment of system 10 to further the ability of system 10 to maintain a vehicle speed less than or equal to an upper speed bound or limit (Col. 16, lines 48-53).

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Panda Will to include the features of Hafner et al. so that the driver is no longer the primary means for maintaining speed control or such that system may effectively intervene during user speed control, if necessary to avoid an overspeed condition.

10. 	Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panda Will (Super Cool WiFi Roadster RC Car - iOS & Android Controlled- PandaWill.com - YouTube) in view of Li et al. (US 10,053,110 B2) as applied to claims 1, 3, 7, 10, 11, 13, 17 and 20-23 above, and further in view of Suda (US 9,043,105 B2).

	Regarding claims 6 and 16, Panda Will does not disclose the method and system of claims 3 and 13, wherein the instructions further include instructions to operate the vehicle at a vehicle speed below a lower speed limit based on detecting a trailer angle above a threshold.
	However, Suda discloses that a judgment portion may be designed to judge whether or not a braking-driving force control of a tractor or a trailer is necessary, for example, when a coupling angle or a hitch angle between a tractor and a trailer exceeds beyond a predetermined angle (Col. 4, lines 14-19).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Panda Will to include the features of Suda for avoiding or suppressing a jackknife phenomenon in a combination vehicle of a type in which a tractor tows a trailer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664